NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 BRADLEY SMITH,                                  No. 15-16838

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-00892-GMN-
                                                 PAL
   v.

 NESTER LOPEZ; et al.,                           MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges

        Bradley Smith appeals pro se from the district court’s judgment dismissing

his action under Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), alleging claims arising from a workplace dispute.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010).

We affirm.

      The district court properly dismissed Smith’s Fourteenth Amendment equal

protection claim because Smith failed to allege facts sufficient to show that he was

treated differently from other similarly situated individuals. See Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (elements of “class of one” equal

protection claim).

      The district court properly dismissed Smith’s First Amendment retaliation

claim because Smith failed to allege facts sufficient to show that he attempted to

engage in protected speech. See Coszalter v. City of Salem, 320 F.3d 968, 973 (9th

Cir. 2003) (to establish a First Amendment retaliation claim, plaintiff must show

he spoke on a matter of public concern; speech that concerns individual personnel

disputes and grievances is generally not of public concern); see also Blaisdell v.

Frappiea, 729 F.3d 1237, 1246 (9th Cir. 2013) (“[A]ssociational rights only extend

to groups engaged in expressive activities.”).

      The district court properly dismissed Smith’s Ninth Amendment claim

because the Ninth Amendment “has never been recognized as independently

securing any constitutional right, for purposes of pursuing a civil rights claim.”

Strandberg v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986).

      We reject as unsupported by the record Smith’s contention that the district


                                           2                                   15-16838
court was biased against him.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 893, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   15-16838